In denying the application for a hearing in this court after decision by the district court of appeal of the first appellate district, division one, we desire to say that we regard the last two sentences of the opinion of the district court of appeal as not in any way essential to a disposition of the appeal, and that our denial of the application is not to be taken as an expression or intimation of opinion as to the correctness thereof.
The application for a hearing in this court is denied.
All the Justices, except Wilbur, J., concurred. *Page 162